DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 2, 4-21 are pending.

Response to Amendment
With respect to Claim Objection, Applicant’s amendment has overcome the objection. 
With respect to 35 U.S.C. 112(f) interpretation, Applicant’s amendment no longer invoke 112(f) interpretation. 
With respect to 35 U.S.C. 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Response to Arguments
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that neither Ahle nor Kahn discloses beam power modulation or delivery of an intermittent radiation of the target region based on the claimed considerations. 
This argument has been considered but is not persuasive. 
Ahle discloses beam power modulation or delivery of an intermittent radiation of target region in para. [0038]. Para. [0038] discloses that the system can allow manipulation of laser power, pulse width, frequency, and other parameters. Manipulation of laser power, pulse width, and frequency reads on beam power modulation rate, and pulse width reads on intermittent radiation of target region. Para. [0037] also discloses that a laser pattern can be resized or altered to better fit the application, where other parameters may be controlled including laser speed, delay time at each target locus, the number of desired cycles through the chosen patterns and so on. Laser speed reads on beam power scan rate, and delay time at each target locus reads on intermittent radiation of target region.  
Kahn also discloses beam power scan rate, beam power modulation rate, or delivery of an intermittent radiation of target region in para. [0251], [0252] and Table on page 15 (pulse repetition, pulse duration, laser traverse speed, laser average output power, energy density). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 14, the limitation “the beam-path determination unit” is indefinite, because it lacks antecedent basis. 
Indefiniteness of claim 14 renders its dependent claims indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahle et al. (US 2003/0204182), hereinafter “Ahle”.
Re Claim 1, Ahle discloses a system that delivers a dose profile and/or a fluence profile to a target region of a patient's body of a shape or a size, comprising: 
a computer configured to define a path and duration for an energy beam to deliver a dose and/or a fluence of energy to the target region of the patient's body of the shape and/or the size (para. [0015], automated energy irradiator guidance system that includes control of energy irradiator parameters for use in tissue welding, para. [0020], abstract, patternizer 14 is operative to synchronize an irradiating pattern with the target site map. Such synchronization allows the user to implement a variety of irradiating patterns on the target site), wherein the energy beam is projected with a delivery characteristic based on the dose profile and/or the fluence profile (para. [0009], claim 12, 21, para. [0028], [0033], providing a selected dose to the target loci within the tissue welding site), wherein the delivery characteristic comprises at least beam power scan rate and beam power modulation rate, and wherein the delivery characteristic is selected to effect irradiation of the target region at the beam power to deliver an intermittent irradiation of the target region (para. [0038], the system can allow manipulation of laser power, pulse width, frequency, and other parameters. Manipulation of laser power, pulse width, and frequency reads on beam power modulation rate, and pulse width reads on intermittent radiation of target region, [0037], a laser pattern can be resized or altered to better fit the application, where other parameters may be controlled including laser speed, delay time at each target locus, the number of desired cycles through the chosen patterns and so on. Laser speed reads on beam power scan rate, and delay time at each target locus reads on intermittent radiation of target region); 
an energy delivery system comprising an energy source and director device, coupled to the computer (para, [0016], [0022], abstract, energy director 16 configured to substantially automatically direct the energy to the target site in the organism in accordance with the irradiating pattern, para. [0017], [0024], energy irradiator comprises an energy transmitter coupled to an energy source and energy regulator 18, fig. 1), 
wherein the energy source is configured to project the energy beam with the delivery characteristics (para. [0024], [0025], [0026], and [0028], energy regulator 18 adapted to regulate energy from the energy irradiator. The energy regulator is adapted to cause the energy irradiator to deliver a selected amount of energy to an irradiation locus within the target site. The energy regulator 18 can further be operative to correct for irradiating variables to deliver a substantially controlled irradiation dose to the weld site. Such irradiating variables include, for example, energy spot size and distance from the energy transmitter to a target point within the weld site; para. [0033], System control of the energy, both as to strength, duration and position, improves the quality of the tissue welding compared to manual techniques; para. [0037], [0038]) and the director device is configured to direct the energy beam along the path to deliver the dose and/or the fluence to the target region of the patient's body to achieve the dose profile and/or the fluence profile to deliver the intermittent radiation of the target region (para. [0022], [0023], The energy director 16 is configured to substantially automatically direct the energy to the target site in the organism in accordance with the irradiating pattern. The energy director can comprise one or more motors configured to physically position the energy irradiator to thereby direct irradiated energy to a welding target locus. The director can be configured to automatically direct the energy irradiator in the X-axis and Y-axis, or in the X-axis, Y-axis and Z-axis; para. [0037], [0038]).  
Re Claim 2, Ahle discloses that the delivery characteristic (para. [0022], [0023], The energy director 16 is configured to substantially automatically direct the energy to the target site in the organism in accordance with the irradiating pattern; para. [0024], [0025], [0026], and [0028], The energy regulator is adapted to cause the energy irradiator to deliver a selected amount of energy to an irradiation locus within the target site. The energy regulator 18 can further be operative to correct for irradiating variables to deliver a substantially controlled irradiation dose to the weld site. Such irradiating variables include, for example, energy spot size and distance from the energy transmitter to a target point within the weld site), is further based on a beam path repetition number, a beam power, a beam power modulation pattern, a beam size, a beam collimation, divergence,  convergence, a beam intensity profile, or a beam shape (para. [0038], [0033] discloses laser power; para. [0028], [0043], [0044], [0045] discloses beam spot size and beam intensity; para. [0037], number of desired cycles through the chosen pattern).   
Re Claim 4, Ahle discloses that the target region of the patient's body is an area, a surface area, and/or a volume (para. [0018], [0020], two-dimensional irradiating pattern synchronized with a three-dimensional target site map of a target tissue).  
Re Claim 5, Ahle discloses that the dose profile and/or the fluence profile is defined prior to energy delivery (para. [0020], the patternizer 14 is operative to synchronize irradiating pattern with the target site map; para. [0037], The patternizer is configured to provide a plurality of templates (in this case, laser irradiation patterns, such as in FIG. 5) that can be overlaid on top of the weld image. A laser pattern can be resized or altered to better fit the application; para. [0038], Laser parameters can also be controlled or adjusted (FIG. 6). For example, the system can allow manipulation of laser power, pulse width, frequency, and other parameters; para. [0028], [0033], irradiation dose, The system controls the delivery of energy to provide a selected dose to the target loci within the tissue welding site. System control of the energy, both as to strength, duration and position, improves the quality of the tissue welding compared to manual techniques.).  
Re Claim 6, Ahle discloses that the dose profile and/or the fluence profile is defined as the energy beam is directed along the path based on at least one measurable parameter related to efficacy and/or safety (para. [0028], [0033], irradiation dose, The system controls the delivery of energy to provide a selected dose to the target loci within the tissue welding site. System control of the energy, both as to strength, duration and position, improves the quality of the tissue welding compared to manual techniques; para. [0024], [0025], [0028], [0033] supports that the selected amount of energy is delivered to a target site, therefore based on the position of the energy irradiator, para. [0026], the energy positioner can be configured to determine an energy irradiator position in the X-axis, Y-axis and Z-axis.; para. [0028], [0044] also discloses that the energy regulator 18 can further be operative to correct for irradiating variables to deliver a substantially controlled irradiation dose to the weld site. Such irradiating variables include, for example, energy spot size and distance from the energy transmitter to a target point within the weld site.).  
Re Claim 7, Ahle discloses that the energy beam comprises a focal length (para. [0045], focusing beam using focal lengths).  
Re Claim 9, Ahle discloses that the energy beam is projected along the path with a number of repetitions of at least a portion of the path (para. [0037], the number of desired cycles through the chosen pattern).  
Re Claim 10, Ahle discloses that the energy source permits spectral adjustment and/or spectral modulation of the energy beam (para. [0038], system can allow manipulation of laser power, pulse width, and frequency).  
Re Claim 13, Ahle discloses that the computer defines the path based on a 2D image or a 3D image of a patient's internal anatomy (para. [0018], [0031], The mapper 12 is operative to generate a three-dimensional target site map of a target site; para. [0020], The patternizer 14 is operative to synchronize an irradiating pattern with the target site map; para. [0007] and [0008] discloses tissue welding used for organ tissues).  
Claims 1, 11, 12, 14, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2019/0175272), hereinafter “Khan”.
Examiner notes that claim 1 is rejected with Khan in order to give the best grounds of rejection for dependent claims 11 and 12, which are not rejected with Ahle.
Re Claim 1, Khan discloses a system that delivers a dose profile and/or a fluence profile to a target region of a patient's body of a shape or a size (para. [0142], laser beam focused to a spot to deliver laser energy to the biological material for ablating the material with an energy density (fluence) within the disclosed range. The laser based bone shaping/cutting technique is highly amenable to automation and reduction in human intervention and operation time along with increasing precision in shaping/cutting), comprising:
a computer configured to define a path and duration for an energy beam to deliver a dose and/or a fluence of energy to the target region of the patient's body of the shape and/or the size, (para. [0153], controller 100 is operable, under control of the electronic program instructions from storage 18, to receive input via the input means 22, combining and interpreting input means 22, combining and interpreting input comprising safety, localization, surgical planning and sensor data in real time, and to utilize and control sensing for precision control, safety and location, representations of the biological tissue 12 and work to be done, via machine perception and other means, process the input and, on the basis of the processing, control the positioning means and tool to work the biological tissue, para. [0159], [0227], system uses data obtained from OCT sensor as a mechanism to detect the surface and underlying tissue composition for planning the ablation process for maximum ablation efficiency with minimal thermal effect to the surrounding tissue; para. [0312], [0313], [0340]-[0345], a plan 1502 for action to be performed. The plan consist of patient specific data and surgical procedure data, fig. 15, fig. 21 and fig. 22; para. [0146], perform one or more resections required for osteotomy, joint arthroplasty, or any other orthopaedic or reconstructive procedure, using computer controlled robotic positioning, precise laser ablation and sensors to assess the process and report on the resulting geometry; para. [0226], para. [0354], [0355], The process analyses 2209 the desired resection geometry with the height map and mapping to determine the current conformity of the surface to the tolerances required for an accurately completed resection. If the surface is complete within tolerance then this resection is done 2211; para. [0358], an optimal set of parameters for the laser light beam to perform an ablation run) and to configure parameters of the electromagnetic beam, wherein the parameters comprise at least one of beam power, beam size, scan rate, separation distance and/or overlap of sequential paths, and a number of path repetitions (para. [0191], angles of the mirrors mean that the light path 32 sweeps in several lines with a stride distance between them; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid; para. [0251]-[0252], laser power, pulse repetition rate, pulse duration, spot size, energy density, traverse speed), wherein the energy beam is projected with a delivery characteristics based on the dose profiles and/or the fluence profile (para. [0142], [0188], ablating the material with laser energy having an energy density (fluence) in disclosed ranges), wherein the delivery characteristic comprises at least beam power scan rate and beam power modulation rate, and wherein the delivery characteristic is selected to effect irradiation of the target region at the beam power to deliver an intermittent irradiation of the target region (para. [0198]-[0201], tip/tilt mirror is used to reposition/move the laser beam; para. [0251], [0252] and Table on page 15 discloses pulse repetition, pulse duration, laser traverse speed, laser average output power, energy density – Laser traverse speed reads on beam power scan rate. Pulse repetition and pulse duration read on intermittent irradiation of the target region. Pulse repetition, pulse duration, and average output power together read on beam power modulation rate);
an energy delivery system comprising an energy source (para. [0143], [0178], laser source; para. [0250], laser module 130) and director device (para. [0250], fine motor means such as a laser scan head 117, para. [0363], the fine motion means, a scan head 117, is operable to reposition the direction of the laser light beam 30 to point to the target on the surface of the biological tissue 12; para. [0174], a scan head 117 comprises two galvanometer scanner aligned mirrors – the scan head is used as the fine motion means to rapidly retarget the laser as directed by a scan head controller 160), coupled to the computer, 
wherein the energy source is configured to project the energy beam with the delivery characteristic (para. [0251]-[0252], laser power, pulse repetition rate, pulse duration, spot size, energy density, traverse speed) and the director device is configured to direct the energy beam along the path to deliver the dose and/or the fluence to the target region of the patient's body to achieve the dose profile and/or the fluence profile to deliver the intermittent irradiation of the target region (para. [0191], angles of the mirrors mean that the light path 32 sweeps in several lines with a stride distance between them; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid; para. [0251]-[0252], laser power, pulse repetition rate, pulse duration, spot size, energy density, traverse speed; para. [0312], [0313], [0340]-[0345], a plan 1502 for action to be performed. The plan consist of patient specific data and surgical procedure data, fig. 15, fig. 21 and fig. 22; para. [0146], perform one or more resections required for osteotomy, joint arthroplasty, or any other orthopaedic or reconstructive procedure, using computer controlled robotic positioning, precise laser ablation and sensors to assess the process and report on the resulting geometry; para. [0226], para. [0354], [0355], The process analyses 2209 the desired resection geometry with the height map and mapping to determine the current conformity of the surface to the tolerances required for an accurately completed resection. If the surface is complete within tolerance then this resection is done 2211; para. [0358], an optimal set of parameters for the laser light beam to perform an ablation run).
Re Claims 11 and 12, Khan discloses that the computer defines the path based on a marking and/or marker on the patient's skin, embedded within the patient's tissue, or applied to an object near the patient, wherein the marking and/or marker comprises at least one fiducial marker and/or a drawing (para. [0155], fiducial marker 70 on bone, para. [0156], system can also use the laser to indelibly mark one or more visually trackable patterns on the biological tissue creating a lasered fiducial mark 71. A sufficiently high speed optical imaging sensor can provide high-resolution imaging that the system 10 can use to detect movement of a mark by comparison against prior images, especially laterally from the point of view of the tool where the most risk lies for errors in targeting the biological tissue 12 for ablation).  
Re Claim 14, Khan discloses a system that delivers a precisely contoured dose profile and/or fluence profile to a target region of a patient's body of a shape or a size (para. [0142], laser beam focused to a spot to deliver laser energy to the biological material for ablating the material with an energy density (fluence) within the disclosed range. The laser based bone shaping/cutting technique is highly amenable to automation and reduction in human intervention and operation time along with increasing precision in shaping/cutting), comprising: 
a computer configured to define a scan pattern comprising one or more paths of an electromagnetic beam to deliver the dose profile or the fluence profile to the target region (para. [0153], controller 100 is operable, under control of the electronic program instructions from storage 18, to receive input via the input means 22, combining and interpreting input means 22, combining and interpreting input comprising safety, localization, surgical planning and sensor data in real time, and to utilize and control sensing for precision control, safety and location, representations of the biological tissue 12 and work to be done, via machine perception and other means, process the input and, on the basis of the processing, control the positioning means and tool to work the biological tissue, para. [0142], [0188], ablating the material with laser energy having an energy density (fluence) in disclosed ranges, para. [0159], [0227], system uses data obtained from OCT sensor as a mechanism to detect the surface and underlying tissue composition for planning the ablation process for maximum ablation efficiency with minimal thermal effect to the surrounding tissue; para. [0312], [0313], [0340]-[0345], a plan 1502 for action to be performed. The plan consist of patient specific data and surgical procedure data, fig. 15, fig. 21 and fig. 22; para. [0146], perform one or more resections required for osteotomy, joint arthroplasty, or any other orthopaedic or reconstructive procedure, using computer controlled robotic positioning, precise laser ablation and sensors to assess the process and report on the resulting geometry; para. [0226], para. [0354], [0355], The process analyses 2209 the desired resection geometry with the height map and mapping to determine the current conformity of the surface to the tolerances required for an accurately completed resection. If the surface is complete within tolerance then this resection is done 2211; para. [0358], an optimal set of parameters for the laser light beam to perform an ablation run) and to configure parameters of the electromagnetic beam, wherein the parameters comprise at least one of beam power, beam size, scan rate, separation distance and/or overlap of sequential paths, and a number of path repetitions (para. [0191], angles of the mirrors mean that the light path 32 sweeps in several lines with a stride distance between them; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid; para. [0251]-[0252], laser power, pulse repetition rate, pulse duration, spot size, energy density, traverse speed), wherein the dose profile or the fluence profile are defined by parameters that comprise at least beam power, scan rate, and beam power modulation rate and wherein the parameters are selected to effect irradiation of the target region at the beam power to deliver an intermittent irradiation of the target region (para. [0198]-[0201], tip/tilt mirror is used to reposition/move the laser beam; para. [0251], [0252] and Table on page 15 discloses pulse repetition, pulse duration, laser traverse speed, laser average output power, energy density – Laser traverse speed reads on beam power scan rate. Pulse repetition and pulse duration read on intermittent irradiation of the target region. Pulse repetition, pulse duration, and average output power together read on beam power modulation rate); 
an energy delivery system comprising an energy source (para. [0143], [0178], laser source; para. [0250], laser module 130) and director device (para. [0250], fine motor means such as a laser scan head 117, para. [0363], the fine motion means, a scan head 117, is operable to reposition the direction of the laser light beam 30 to point to the target on the surface of the biological tissue 12; para. [0174], a scan head 117 comprises two galvanometer scanner aligned mirrors – the scan head is used as the fine motion means to rapidly retarget the laser as directed by a scan head controller 160), coupled to the beam-path determination unit, 
wherein the energy source is configured to project the electromagnetic beam with the parameters and the director device is configured to direct the electromagnetic beam along the scan pattern to accumulate energy in the target region to deliver the intermittent irradiation of the target region (para. [0191], angles of the mirrors mean that the light path 32 sweeps in several lines with a stride distance between them; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid; para. [0251]-[0252], laser power, pulse repetition rate, pulse duration, spot size, energy density, traverse speed; para. [0312], [0313], [0340]-[0345], a plan 1502 for action to be performed. The plan consist of patient specific data and surgical procedure data, fig. 15, fig. 21 and fig. 22; para. [0146], perform one or more resections required for osteotomy, joint arthroplasty, or any other orthopaedic or reconstructive procedure, using computer controlled robotic positioning, precise laser ablation and sensors to assess the process and report on the resulting geometry; para. [0226], para. [0354], [0355], The process analyses 2209 the desired resection geometry with the height map and mapping to determine the current conformity of the surface to the tolerances required for an accurately completed resection. If the surface is complete within tolerance then this resection is done 2211; para. [0358], an optimal set of parameters for the laser light beam to perform an ablation run).  
Re Claim 15, Khan discloses that the scan pattern is determined at least in part by external guides comprising at least one of: markings or markers placed on, in, or around the target region (para. [0155], fiducial marker 70 on bone, para. [0156], system can also use the laser to indelibly mark one or more visually trackable patterns on the biological tissue creating a lasered fiducial mark 71. A sufficiently high speed optical imaging sensor can provide high-resolution imaging that the system 10 can use to detect movement of a mark by comparison against prior images, especially laterally from the point of view of the tool where the most risk lies for errors in targeting the biological tissue 12 for ablation); transponders; images acquired during a scanning process (para. [0353]-[0358] – system 10 is operable to scan the geometry of the target using the 3D metrology sensor 190. The collective results of the scans are analysed, combined and stored by the system 10 and made available by the mapping component.), and 
wherein the computer includes one or more guide sensors and/or guide image processors to identify the external guides to cause the energy delivery system to follow the scan pattern (para. [0156], high speed optical imaging sensor; para. [0353]-[0358], 3D metrology sensor 190; para. [0225], controller 100 via a 3D metrology controller 191; para. [0155], [0156], markers can be recognized and oriented by a positioning sensor where the fiducial marker position data is streamed to the controller by the positioning controller to assist in correctly positioning and aligning the resections.). 
Re Claim 17, Khan discloses that the scan rate and the beam power modulation rate define the dose profile and/or fluence profile at a given location of the target region (para. [0358], The process analyses 2209 the resection volume in conjunction with the mapping composition results and 3D surface data, composition data and any thermal data retrieved from prior ablations to determine the current conformity of the sensed geometry to an optimal set of parameters for the laser light beam 30 to perform an ablation run 2230 to safely and efficiently reduce the surface of the biological tissue 12 without burning or causing necrosis; Table on page 15, para. [0251], [0252], and para. [0142] discloses laser scan head traverse speed, power output, pulse repetition rate and duration, and energy density, which are determining factor for energy density and dose; para. [0353]-[0358]).  
Re Claim 18, Khan discloses a method comprising 
defining, by a computer, a path and a duration for an energy beam to deliver a dose and/or a fluence of energy to a target region of a patient's body of a shape and/or a size (para. [0153], controller 100 is operable, under control of the electronic program instructions from storage 18, to receive input via the input means 22, combining and interpreting input means 22, combining and interpreting input comprising safety, localization, surgical planning and sensor data in real time, and to utilize and control sensing for precision control, safety and location, representations of the biological tissue 12 and work to be done, via machine perception and other means, process the input and, on the basis of the processing, control the positioning means and tool to work the biological tissue, para. [0159], [0227], system uses data obtained from OCT sensor as a mechanism to detect the surface and underlying tissue composition for planning the ablation process for maximum ablation efficiency with minimal thermal effect to the surrounding tissue; para. [0312], [0313], [0340]-[0345], a plan 1502 for action to be performed. The plan consist of patient specific data and surgical procedure data, fig. 15, fig. 21 and fig. 22; para. [0146], perform one or more resections required for osteotomy, joint arthroplasty, or any other orthopaedic or reconstructive procedure, using computer controlled robotic positioning, precise laser ablation and sensors to assess the process and report on the resulting geometry; para. [0226], para. [0353]-[0358], The process analyses 2209 the desired resection geometry with the height map and mapping to determine the current conformity of the surface to the tolerances required for an accurately completed resection. If the surface is complete within tolerance then this resection is done 2211. An optimal set of parameters for the laser light beam to perform an ablation run is determined; para. [0191], angles of the mirrors mean that the light path 32 sweeps in several lines with a stride distance between them; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid; para. [0251]-[0252], laser power, pulse repetition rate, pulse duration, spot size, energy density, traverse speed), wherein the energy beam is projected with a delivery characteristic based on the dose profile and/or the fluence profile (para. [0142], [0188], ablating the material with laser energy having an energy density (fluence) in disclosed ranges), wherein the delivery characteristic comprises at least beam power scan rate and beam power modulation rate, and wherein the delivery characteristic is selected to effect irradiation of the target region at the beam power to effectuate an intermittent irradiation of the target region (para. [0198]-[0201], tip/tilt mirror is used to reposition/move the laser beam; para. [0251], [0252] and Table on page 15 discloses pulse repetition, pulse duration, laser traverse speed, laser average output power, energy density – Laser traverse speed reads on beam power scan rate. Pulse repetition and pulse duration read on intermittent irradiation of the target region. Pulse repetition, pulse duration, and average output power together read on beam power modulation rate); 
projecting, by an energy source of an energy delivery system, the energy beam for the duration (fig. 21, para. [0342], resection 2103 based on plan 1502, para. [0312], [0313], [0340]-[0345], a plan 1502 for action to be performed. The plan consist of patient specific data and surgical procedure data; para. [0146], perform one or more resections required for osteotomy, joint arthroplasty, or any other orthopaedic or reconstructive procedure, using computer controlled robotic positioning, precise laser ablation and sensors to assess the process and report on the resulting geometry; para. [0353]-[0358]; para. [0143], [0178], laser source; para. [0250], laser module 130); and 
directing, by a director device of the energy delivery system, the energy beam based on the delivery characteristic along the path to deliver the dose and/or the fluence to the target region of the patient's body to achieve a dose profile and/or a fluence profile to effectuate the intermittent irradiation of the target region (para. [0353]-[0358], The system 10 is operable to calculate an ablation run 2230—a series of laser ablations that will reduce the surface by a layer of material. The system 10 is operable to perform an analysis of the extent to which the post-action state of the biological tissue 12 aligns with the planned state of the biological tissue 12 to determine the parameters of the ablation run required. An optimal set of parameters to perform an ablation run is determined; para. [0188], [0251], [0252], Table on page 15, energy density, fluence; para. [0250], fine motor means such as a laser scan head 117, para. [0363], the fine motion means, a scan head 117, is operable to reposition the direction of the laser light beam 30 to point to the target on the surface of the biological tissue 12; para. [0174], a scan head 117 comprises two galvanometer scanner aligned mirrors – the scan head is used as the fine motion means to rapidly retarget the laser as directed by a scan head controller 160 – fine motor means, a laser scan head, reads on a director device).  
Re Claim 19, Khan discloses defining the dose profile and/or the fluence profile prior to the projecting (para. [0353]-[0358], The system 10 is operable to calculate an ablation run 2230—a series of laser ablations that will reduce the surface by a layer of material. The system 10 is operable to perform an analysis of the extent to which the post-action state of the biological tissue 12 aligns with the planned state of the biological tissue 12 to determine the parameters of the ablation run required. An optimal set of parameters to perform an ablation run is determined; para. [0188], [0251], [0252], Table on page 15, energy density, fluence; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid).  
Re Claim 20, Khan discloses defining the dose profile and/or the fluence profile as the energy beam is directed along the path based on at least one measurable parameter related to efficacy and/or safety (para. [0353]-[0358], The system 10 is operable to calculate an ablation run 2230—a series of laser ablations that will reduce the surface by a layer of material. The system 10 is operable to perform an analysis of the extent to which the post-action state of the biological tissue 12 aligns with the planned state of the biological tissue 12 to determine the parameters of the ablation run required. An optimal set of parameters to perform an ablation run is determined; para. [0188], [0251], [0252], Table on page 15, energy density, fluence; para. [0156], A sufficiently high speed (for example operating at greater than about 60 Hz) optical imaging sensor can provide high-resolution imaging that the system 10 can use to detect movement of a mark by comparison against prior images, especially laterally from the point of view of the tool where the most risk lies for errors in targeting the biological tissue 12 for ablation; para. [0256], creating channel; para. [0258], ablation pattern is an interleaved grid of laser pulses across the surface; para. [0253], ablation pattern or grid).  
Re Claim 21, Khan discloses that the beam path is defined based on a 2D image or a 3D image of a patient's internal anatomy (para. [0353]-[0358] – system 10 is operable to scan the geometry of the target using the 3D metrology sensor 190. The collective results of the scans are analysed, combined and stored by the system 10 and made available by the mapping component. The system 10 is operable to calculate an ablation run 2230—a series of laser ablations that will reduce the surface by a layer of material. The system 10 is operable to perform an analysis of the extent to which the post-action state of the biological tissue 12 aligns with the planned state of the biological tissue 12 to determine the parameters of the ablation run required.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahle et al. (US 2003/0204182), hereinafter “Ahle”, in view of Fried et al. (US 6221068), hereinafter “Fried”.
Re Claim 8, Ahle discloses the claimed invention substantially as set forth in claim 1. 
Ahle further discloses that the energy beam comprises projected size (para. [0028], [0043]-[0045], energy spot size).  
Ahle is silent regarding the energy beam comprising a projected shape. 
However, Fried discloses a method and system for welding tissue and discloses the energy beam comprising a projected shape (col. 4, lines 46-60, the laser beam has different beam profiles such as a Gaussian profile and a ‘top-hat’ beam profile. Another possibility is to have two Gaussian beams or two top-hat beams side-by-side with a valley of minimum energy in the middle, corresponding to the site of the weld; col. 19, lines 11-21), for the purpose of providing a more uniform delivery of radiation to the weld site or limiting absorption of radiation at the surface of the weld site, while allowing for heating of the subsurface layers of the weld site through scattering of radiation into the weld site from surrounding tissue (col. 4, lines 46-60). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ahle, by configuring the energy beam with a projected shape, as taught by Fried, for the purpose of providing a more uniform delivery of radiation to the weld site with a ‘top-hat’ beam profile or limiting absorption of radiation at the surface of the weld site, while allowing for heating of the subsurface layers of the weld site through scattering of radiation into the weld site from surrounding tissue with two Gaussian or top-hat laser beams placed side by side (col. 4, lines 46-60). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2019/0175272), hereinafter “Khan”, in view of Verma et al. (Non-Patent Literature: “Optimum laser beam characteristics for achieving smoother ablations in laser vision correction”), hereinafter “Verma”.
Re Claim 16, Kahn discloses the claimed invention substantially as set forth in claim 14. 
	Kahn is silent regarding the electromagnetic beam has a Gaussian intensity profile.  
However, Verma discloses optimum laser beam characteristics for achieving smoother ablations (abstract) and teaches the electromagnetic beam having a Gaussian intensity profile (abstract, page 2024, Optimum Super Gaussian Order) for the purpose of resulting in smoother ablations and lower roughness in ablation from round spot geometries (abstract, page 2027, Gaussian profiles result in smoother ablations). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kahn, by configuring the electromagnetic beam to have a Gaussian intensity profile, as taught by Verma, for the purpose of resulting in smoother ablations and lower roughness in ablation from round spot geometries (abstract, page 2027, Gaussian profiles result in smoother ablations). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 13, 2022Examiner, Art Unit 3792